
	

113 HR 2704 IH: Department of Veterans Affairs Budget Planning Reform Act of 2013
U.S. House of Representatives
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2704
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2013
			Mr. Michaud (for
			 himself and Mr. Miller of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to submit to Congress a Future-Years Veterans
		  Program and a quadrennial veterans review, to establish in the Department of
		  Veterans Affairs a Chief Strategy Officer, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Veterans Affairs Budget
			 Planning Reform Act of 2013.
		2.Establishment of
			 strategic plans to improve programs and benefits for veterans
			(a)Future-Years
			 Veterans Program
				(1)In
			 generalChapter 1 of title 38, United States Code, is amended by
			 adding at the end the following new section:
					
						119.Future-Years
				Veterans Program
							(a)Submission to
				CongressThe Secretary shall
				submit to Congress each year, at or about the time that the President’s budget
				is submitted to Congress pursuant to section 1105(a) of title 31, a
				Future-Years Veterans Program reflecting the estimated expenditures and
				proposed appropriations included in that budget. Any such Future-Years Veterans
				Program shall cover the fiscal year with respect to which the budget is
				submitted and at least the four succeeding fiscal years.
							(b)Consistency(1)The Secretary shall ensure that amounts
				described in subparagraph (A) of paragraph (2) for any fiscal year are
				consistent with amounts described in subparagraph (B) of such paragraph for
				that fiscal year.
								(2)Amounts referred to in paragraph (1)
				are the following:
									(A)The amounts specified in program and
				budget information submitted to Congress by the Secretary in support of
				expenditure estimates and proposed appropriations in the budget submitted to
				Congress by the President under section 1105(a) of title 31 for any fiscal
				year, as shown in the Future-Years Veterans Program submitted pursuant to
				subsection (a).
									(B)The total amounts of estimated
				expenditures and proposed appropriations necessary to support the programs,
				projects, and activities of the Department of Veterans Affairs included
				pursuant to paragraph (5) of section 1105(a) of title 31 in the budget
				submitted to Congress under that section for any fiscal year.
									(c)ContentsThe Future-Years Veterans Program under
				subsection (a) shall set forth the five-year plan of the Department to address
				the commitment of the United States to veterans and the resources necessary to
				meet that commitment and shall be developed and updated, as appropriate,
				annually by the Secretary. Each Future-Years Veterans Program shall include an
				explanation of—
								(1)the information
				that was used to develop program planning guidance for the Future-Years
				Veterans Program; and
								(2)how the resource
				allocations included in the Future-Years Veterans Program correlate to such
				five-year
				strategy.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 118 the following
			 new item:
					
						
							119. Future-Years Veterans
				Program.
						
						.
				(3)Effective
			 DateSection 119 of title 38, United States Code, as added by
			 paragraph (1), shall apply with respect to the preparation and submission of
			 the fiscal year 2018 budget request for the Department of Veterans
			 Affairs.
				(b)Quadrennial
			 Veterans Review
				(1)In
			 generalSuch chapter is further amended by adding after section
			 119, as added by subsection (a)(1), the following new section:
					
						120.Quadrennial
				veterans review
							(a)Requirement(1)Not later than fiscal year 2017, and every
				fourth year thereafter, the Secretary shall conduct a review of the strategy
				for meeting the commitment of the United States to veterans and the resources
				necessary to meet that commitment (in this section referred to as a
				quadrennial veterans review).
								(2)Each quadrennial veterans review shall
				include a comprehensive examination of the policies and strategies of the
				United States with respect to veterans, including recommendations regarding the
				long-term strategy and priorities for programs, services, benefits, and
				outcomes regarding veterans and guidance on the programs, assets, capabilities,
				budget, policies, and authorities of the Department.
								(3)The Secretary shall conduct each
				quadrennial veterans review in consultation with key officials of the
				Department, the heads of other Federal agencies, and other relevant
				governmental and nongovernmental entities, including State, local, and tribal
				government officials, members of Congress, veterans service organizations,
				private sector representatives, academics, and other policy experts.
								(4)The Secretary shall ensure that each
				quadrennial veterans review is coordinated with the Future-Years Veterans
				Program required under section 119 of this title.
								(b)Contents of
				reviewIn each quadrennial veterans review, the Secretary
				shall—
								(1)delineate a
				veterans strategy consistent with the commitment of the United States to
				veterans and refine a strategy for the types of, and provision of, programs,
				services, benefits, and outcomes consistent with current authorities and
				requirements;
								(2)outline and
				prioritize the full range of programs and capabilities regarding veterans
				provided by the Federal Government;
								(3)identify the
				budget plan required to provide sufficient resources to successfully execute
				the full range of such programs and capabilities;
								(4)include an
				assessment of the organizational alignment of the Department with respect to
				the strategy referred to in paragraph (1) and the programs and capabilities
				referred to in paragraph (2);
								(5)review and assess the effectiveness of the
				mechanisms of the Department for executing the process of turning the
				requirements identified in the quadrennial veterans review into a plan to meet
				such requirements, including an expenditure plan for the Department; and
								(6)identify emerging
				trends, problems, opportunities, and issues that could affect veterans or the
				Department during the ten-year period following the period covered by the
				review.
								(c)Submission to
				Congress(1)The Secretary shall submit to the
				Committees on Veterans’ Affairs of the Senate and the House of Representatives
				a report regarding each quadrennial veterans review. The Secretary shall submit
				the report in the year following the year in which the review is conducted, but
				not later than the date on which the President submits the budget for the next
				fiscal year to Congress under section 1105 of title 31, United States
				Code.
								(2)Each report submitted under paragraph
				(1) shall include—
									(A)the results of the quadrennial
				veterans review;
									(B)a
				description of the challenges to, and opportunities for, the assumed or defined
				veterans-related interests of the Nation that were examined for the purposes of
				that review;
									(C)the strategy for meeting the Nation’s
				commitment to veterans, including a prioritized list of the missions of the
				Department;
									(D)a description of the interagency
				cooperation, preparedness of Federal assets, infrastructure, budget plan, and
				other elements of the programs and policies of the Nation associated with the
				strategy referred to in subsection (b)(1) that are required to execute
				successfully the full range of programs and capabilities identified in such
				strategy and the programs and capabilities outlined under subsection
				(b)(2);
									(E)an assessment of the organizational
				alignment of the Department with the strategy referred to in subsection (b)(1)
				and the programs and capabilities outlined under subsection (b)(2), including
				the Department's organizational structure, management systems, budget and
				accounting systems, human resources systems, procurement systems, and physical
				and technical infrastructure;
									(F)a discussion of the status of
				cooperation among Federal agencies in the effort to promote national support
				for veterans;
									(G)a discussion of the status of
				cooperation between the Federal Government and State, local, and tribal
				governments in supporting veterans and providing programs, services, benefits,
				and outcomes to assist veterans;
									(H)an explanation of any underlying
				assumptions used in conducting the review; and
									(I)any other matter the Secretary
				considers
				appropriate.
									.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 119, as added by subsection (a)(2), the following new
			 item:
					
						
							120. Quadrennial Veterans
				Review.
						
						.
				(c)Policy
			 Guidance
				(1)In
			 generalSuch chapter is further amended by adding after section
			 120, as added by subsection (b)(1), the following new section:
					
						121.Policy
				GuidanceThe Secretary shall
				provide annually to the appropriate officials of the Department written policy
				guidance for the preparation and review of the planning and program
				recommendations and budget proposals of the elements of the Department of such
				officials. Such guidance shall include guidance on the objectives of the
				Department in accordance with Future-Years Veterans Program under section 119
				of this title and the quadrennial veterans review under section 120 and the
				resource levels projected to be available for the period of time for which such
				recommendations and proposals are to be
				effective.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 120, as added by
			 subsection (b)(2), the following new item:
					
						
							121. Quadrennial veterans
				review.
						
						.
				3.Chief strategy
			 officer of the Department of Veterans Affairs
			(a)In
			 generalChapter 3 of title
			 38, United States Code, is amended by adding at the end the following new
			 section:
				
					323.Chief Strategy
				Officer
						(a)In
				generalThe Secretary shall designate the Assistant Secretary
				whose functions include planning, studies, and evaluations as the Chief
				Strategy Officer of the Department. The Chief Strategy Officer shall advise the
				Secretary on long-range strategy and implications.
						(b)ResponsibilitiesThe
				Chief Strategy Officer is the principal advisor to the Secretary and other
				senior officials of the Department, and shall provide independent analysis and
				advice to the Secretary and such officials. The Chief Strategy Officer shall
				carry out the following responsibilities:
							(1)Conducting cost
				estimation and cost analysis for the programs of the Department.
							(2)Establishing
				policies for, and overseeing the integration of, the planning, programming,
				budgeting and execution process for the Department.
							(3)Providing analysis and advice on matters
				relating to the planning and programming phase of the planning, programming,
				budgeting and execution process, and the preparation of materials and guidance
				for such process, as directed by the Secretary, working in coordination with
				the Assistant Secretary for Management.
							(4)Developing and
				executing the Future-Years Veterans Program of the Department, as specified
				under section 119 of this title.
							(5)Developing
				resource discussions relating to requirements under consideration in the
				quadrennial veterans review under section 120 of this title.
							(6)Formulating study guidance for analysis of
				alternatives for programs and initiatives, including any necessary
				acquisitions, development, or procurement commensurate with such alternatives,
				and performance of such analysis as directed by the Secretary.
							(7)Reviewing,
				analyzing, and evaluating programs for executing approved strategies and
				policies, ensuring that information on programs and expected outcomes is
				presented accurately and completely.
							(8)Ensuring that the
				costs of programs and alternatives are presented accurately and completely by
				assisting in establishing standards, policies, and procedures for the conduct
				of cost estimation and cost analysis throughout the Department, including
				guidance relating to the proper selection of confidence levels in cost
				estimates generally and for specific programs of the Department.
							(9)Conducting studies
				at the request of the Secretary regarding costs, policy assumptions, and
				strategic implications of current policies and possible alternatives.
							(10)Communicating directly to the Secretary and
				the Deputy Secretary of Veterans Affairs about matters for which the Chief
				Strategy Officer is responsible without obtaining the approval or concurrence
				of any other official within the
				Department.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 322 the following
			 new item:
				
					
						323. Chief Strategy
				Officer.
					
					.
			4.Study on the
			 functions and organizational structure of the Office of the Secretary of
			 Veterans Affairs and of the Department of Veterans Affairs
			(a)Secretary of
			 Veterans Affairs StudyThe
			 Secretary of Veterans Affairs shall conduct a study of the functions and
			 organizational structure of the Office of the Secretary and of the Department
			 of Veterans Affairs.
			(b)Contents of
			 StudyIn conducting the study under subsection (a), the Secretary
			 shall consider whether the allocation of functions and the organizational
			 structure of the Department, as of the date of the enactment of this Act,
			 constitute the most effective, efficient, and economical allocation and
			 structure to assist the Secretary in carrying out the duties and
			 responsibilities of the Secretary. The Secretary shall also consider—
				(1)whether the
			 organization of the Office and the Department is—
					(A)optimally
			 structured to assist the Secretary in the effective exercise of control over
			 the Department, including—
						(i)policy development
			 and strategic planning;
						(ii)programming,
			 planning, and budget development and policy, program, and budget execution;
			 and
						(iii)contingency
			 planning; and
						(B)the most effective
			 and efficient organization for the initiation, development, and articulation of
			 veterans’ policy and the provision of benefits and services;
					(2)means of improving
			 and strengthening the oversight and accountability within the Office and
			 Department;
				(3)factors inhibiting
			 efficient and effective execution of the functions of the Office and the
			 Department, including factors relating to—
					(A)any duplication of
			 functions (both within and between the Office and Department);
					(B)the availability
			 to the Secretary of sufficient and detailed information regarding the operation
			 of the Department to enable effective planning, policy execution, and
			 oversight; and
					(C)the sufficiency of resources, including
			 personnel, to carry out current and projected requirements in a more effective
			 and efficient manner; and
					(4)possible
			 alternative allocations and realignments of authorities and functions within
			 the Office and Department to improve the Department’s overall operation and
			 better provide benefits and services.
				(c)Independent
			 Contractor StudyThe Secretary shall enter into a contract with
			 an appropriate entity under which the entity shall carry out an independent
			 study of the same matters required to be considered by the Secretary under
			 subsection (b). The Secretary shall ensure that the entity has full access to
			 such information as the contractor requires in order to conduct the study and
			 that the contractor otherwise receives full cooperation from all officials and
			 entities of the Department of Veterans Affairs.
			(d)Report to
			 CongressNot later than one year after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to the Committees
			 on Veterans’ Affairs of the Senate and House of Representatives a report on the
			 Secretary’s study under subsection (a). The report shall include—
				(1)the findings and
			 conclusions of the Secretary with respect to each of the matters set forth in
			 subsection (b);
				(2)any
			 recommendations of the Secretary for organizational changes in the Office of
			 the Secretary and the overall Department and a description of the means for
			 implementing each recommendation; and
				(3)a copy of the
			 report of the independent contractor under subsection (c), together with such
			 comments on such report as the Secretary considers appropriate.
				
